DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan Anderson on 4/18/2022.

The application has been amended as follows: 
Claim 10 line 16, “the distal end of the syringe” is replaced with “a distal end of the syringe”
Claim 16 line 2, “prior to displacement of the syringe” is replaced with “prior to the displacement of the syringe”
Reasons for Allowance
Claims 1-8 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art fails to disclose singly or in combination before the effective filing date, the claimed device for delivering a therapeutic fluid by chemical reaction.
The closest prior art of record is Kramer (US Patent 5451210) in view of Genosar (US Patent Pub. 20100179473). Kramer teaches (Fig 14) a device for delivering a therapeutic fluid by chemical reaction, the device comprising: 
a barrel (202) including a first chamber (214); 
an actuator assembly (210) coupled to the barrel; 
a syringe (204) coupled to the barrel, the syringe containing the therapeutic fluid (32) and including a needle (14); and 
a plunger (212) disposed in the syringe (204); 
wherein the device includes a first piston (206), the first piston (212) is coupled to the plunger (206), and the device has: 
an actuated configuration in which a gas is generated (col 9 lines 25-57; interpret when 210 punctures 214 as the actuated configuration); 
an injected configuration in which the gas applies a force to the first piston (206) to move the plunger (212) in a first direction to deliver the therapeutic fluid from the syringe (Col 9 lines 25-57; interpret the needle and plunger moving as the injected configuration); and 
a retracted configuration in which the gas moves the needle of the syringe in a second direction opposite the first direction (col 7 lines 29-33; Col 9 lines 56-57). 
Kramer does not specify that the actuator assembly includes a first reagent and a second reagent, where the first and second reagents react to generate a gas. Kramer also does not teach the device including a second chamber, a second piston, and a retracted configuration in which the gas is routed from the first chamber through an airway to the second chamber to apply a force to the second piston to move the needle of the syringe in a second direction opposite the first direction.
Genosar (Figs 13c-13d) teaches a device with two reagents (134, 135) that interact to create a pressure in a chamber to start an injection (see [0209]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuator assembly of Kramer to include a first reagent and a second reagent in which the first and second reagent react and generate a gas as taught by Genosar. One of ordinary skill in the art would have been motivated to do so in order to allow for another method of generating a pressure in a chamber to start an injection (Genosar [0209]).
The combination of Kramer and Genosar does not teach the device including a second chamber, a second piston, and a retracted configuration in which the gas is routed from the first chamber through an airway to the second chamber to apply a force to the second piston to move the needle of the syringe in a second direction opposite the first direction.
Regarding independent claim 10, the prior art fails to disclose singly or in combination before the effective filing date, the claimed device for delivering a therapeutic fluid by chemical reaction.
The closest prior art of record is Meyers (WO 2017004345) in view of Genosar (US Patent Pub. 20100179473). Meyers teaches (Figs 55-58) a device for delivering a therapeutic fluid by chemical reaction, the device comprising: 
a barrel (7100); 
an actuator assembly (6400, f1) coupled to the barrel (7100) 
a syringe (7200a,b) coupled to the barrel, the syringe containing the therapeutic fluid and including a needle (not shown in Figs 55-58, see Figs 51-54) and a rim (7214a,b); 
a plunger (7217a,b) disposed in the syringe; and 
an air chamber (inside of 7100, where f1 directs the gas to) in fluid communication with the plunger (7217a,b); 
wherein the device includes a piston (7338a) surrounding the syringe below the rim (piston 7338a,b surrounds syringe rim 7214a,b both above and below the rim), and the device has: 
an actuated configuration (fig 56) in which a gas is generated in the air chamber (f1) to move the piston (7217a,b) and the syringe (7200a,b) in a distal direction (fig 56); 
an injected configuration (Fig 57) in which the gas in the air chamber moves the plunger (7217a,b) in a first direction toward the distal end of the syringe (7200a,b) to deliver the therapeutic fluid from the syringe, wherein when the plunger is at the distal end; and 
a retracted configuration (Fig 58) in which the gas is released from the air chamber to allow movement of the needle of the syringe in a second direction opposite the first direction.
Meyers stays silent to the actuator assembly including a first reagent and a second reagent; in which the first and second reagents react and generate a gas in the air chamber. Meyers also does not teach an injected configuration wherein the plunger is at the distal end, and the piston moves to expose an air passageway, or a retracted configuration in which the gas is released from the air chamber through the air passageway.
Genosar (Figs 13c-13d) teaches a device with two reagents (134, 135) that interact to create a pressure in a chamber to start an injection (see [0209]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuator assembly of Meyers to include a first reagent and a second reagent in which the first and second reagent react and generate a gas as taught by Genosar. One of ordinary skill in the art would have been motivated to do so in order to allow for another method of generating a pressure in a chamber to start an injection (Genosar [0209]).
The combination of Meyers and Genosar does not teach an injected configuration wherein the plunger is at the distal end, and the piston moves to expose an air passageway, or a retracted configuration in which the gas is released from the air chamber through the air passageway.
Regarding independent claim 15, the prior art fails to disclose singly or in combination before the effective filing date, the claimed method for delivering a therapeutic fluid by chemical reaction.
The closest prior art of record is Kramer (US Patent 5451210) in view of Genosar (US Patent Pub. 20100179473). Kramer teaches (Fig 14) method for delivering a therapeutic fluid by chemical reaction from a device comprising a barrel (202) having a first chamber (214), an actuator assembly (210) coupled to the barrel, a syringe (204) coupled to the barrel, the syringe containing the therapeutic fluid (32) and including a needle (14), a plunger (212) disposed in the syringe (204), a first piston (206), the first piston coupled to the plunger, and a shield coupled to the barrel (Figs 8-9, component 102) and surrounding the syringe, the method including: actuating the actuator assembly (col 9 lines 25-57); pressurizing the first chamber of the barrel via the generated gas (col 9 lines 25-57); displacing the first piston, the syringe, the plunger, and the needle in a first direction via a force created by the generated gas in the first chamber; displacing the plunger within the syringe via the force created by the generated gas (col 9 lines 25-57; interpret when 210 punctures 214 as the actuated configuration and when the needle and plunger move as the injected configuration); delivering the therapeutic fluid from the needle; releasing the generated gas from the first chamber (218); and displacing the needle and the syringe in a second direction after releasing the generated (Col 9 lines 56-57).
Kramer does not specify that the actuator assembly includes a first reagent and a second reagent, where the first and second reagents react to generate a gas. Kramer also does not teach the device including a second chamber, a second piston, and a retracted configuration in which the gas is routed from the first chamber through an airway to the second chamber to apply a force to the second piston to move the needle of the syringe in a second direction opposite the first direction.
Genosar (Figs 13c-13d) teaches a device with two reagents (134, 135) that interact to create a pressure in a chamber to start an injection (see [0209]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuator assembly of Kramer to include a first reagent and a second reagent in which the first and second reagent react and generate a gas as taught by Genosar. One of ordinary skill in the art would have been motivated to do so in order to allow for another method of generating a pressure in a chamber to start an injection (Genosar [0209]).
The combination of Kramer and Genosar does not teach a second chamber, a second piston, releasing the generated gas from the first chamber within the barrel through an air passageway to the second chamber; and displacing the needle and the syringe in a second direction after releasing the generated gas from the first chamber via a force created by the generated gas in the second chamber to the second piston in the second direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /James D Ponton/Primary Examiner, Art Unit 3783